DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 
Response to Amendment
The Amendments filed on 01/19/2021 has been acknowledged and entered. Claims 6, 16-17 have previously been cancelled. Claim 21 has been newly added. Claims 1-5, 7-15, 18-21 remain pending in the current application. The Applicant’s amendments are in response to the Final Office Action mailed on 10/13/2020. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7, 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 recites “wherein the plurality of displays includes a rearview mirror display, a central console display, and a dashboard display”. However, claim 1, upon which the claim 7 is depend on, now gets amended with the limitation “wherein the display includes a plurality of displays, including a first display arranged as a rear view mirror display, a second display arranged as a central console display, and a third display arranged as a dashboard display”. Therefore, as the highlighted limitations suggest, the limitations of claim 7 merely repeats the same limitations of claim 1 and fail to further narrow the limitation of claim 1 upon which it is dependent on. Similar issue exists in claims 18-20. Additionally, the claims are directed to a method. Therefore, changing limitations concerning the structural details of the elements that .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-15, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schrepfer (WO 2015052314 A1) (See attached translation WO2015052314.pdf) in view of You et al. (US PGPub 2020/0097241 A1).

Regarding claim 1 (Currently Amended), Schrepfer teaches an operating method for a camera display system in a vehicle including a camera system having a plurality of cameras (Fig. 1, reference numerals 2-1, 2-2,…, 2-n) and a display system having a display (Fig. 1, reference numerals 6-1, 6-2), the method comprising: 
capturing images of an environment with the plurality of cameras (P5, L17-21; Fig. 1; reference numerals 2-1, 2-2,…, 2-n), wherein the images of the environment are independent of each other (P5, L18-20; P4, L6-10; It discloses cameras to capture left, right, front, rear, side images, meaning the images are of the environment which are independent of each other); 
displaying the images of the environment as a combined image on the display (P3, L11-14; P4, L22-24; P9, L24-25); 
determining an error status of each of the plurality of cameras (P8, L28-P9, L3; P7, L24-26; The calculation unit 4 detects the camera failure status of plurality of cameras); and 
in a case in which an error occurs in one or more of the plurality of cameras, the images of the environment of cameras without an error are combined into a new combined image and displayed on the display (P2, L3-8; P7, L26-30; P11, L13-19; It teaches reconstructing a new image to replace the failed camera image by combining other functional camera images which partially overlaps);
wherein the display includes a plurality of displays (Fig. 1, reference numerals 6-1, 6-2; Fig. 3, reference numerals 6A-E), including a first display arranged as a rear view mirror display (Fig. 3, reference numeral 6B), a second display arranged as a central console display (Fig. 3, reference numeral 6C), and a third display arranged as a dashboard display (Fig. 3, reference numeral 6A), the method further comprising: 
determining an error status of each of the plurality of displays (P7, L19-23; The calculation unit 4 determines the failure status of each display); 
in a case in which an error occurs in a display of the plurality of displays, displaying the images with a display that is without the error (P3, L15-17; P7, L19-23; The calculation unit 4 determines the failure status of each display and when a display is failed it switches to another display that is functional).
Schrepfer teaches generating a message of failure of a display on to another display that is functional (P10, L10), but it does not explicitly teach that only in a case in which the error occurs in all of the plurality of displays, generating and outputting an acoustic warning signal using an audio system of the vehicle.
However, You et al. teach a system in the same field of endeavor (Abstract), where it teaches that only in a case in which the error occurs in all of the plurality of displays, generating and outputting an acoustic warning signal using an audio system of the vehicle (You et al.; Fig. 2, [0052]; It clearly teaches the scenario where a determination is done in step 203 as to whether an error occurs in all displays or not, and only if the determination result is “Yes”, it outputs an audible signal through the vehicle’s audio system). Not only that, You et al. also teach determining an error status of each of the plurality of displays (You et al.; Fig. 2, step 201) and in a case in which an error occurs in a display of the plurality of displays, displaying the images with a display that is without the error (You et al.; [0053], Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Schrepfer’s invention of fail-safe vehicular camera and display system to include You et al's usage of audio warning signal in case of all display failures, because it results in the accident rate reduction and the convenience of a driver may be improved (You et al.; [0010]).

Regarding claim 2 (Original), Schrepfer and You et al. teach the operating method according to claim 1, wherein the image of a camera having an error is not, or only partially, taken into account for display (Schrepfer; P7, L26-30; It teaches that the failed camera image is ).  

Regarding claim 3 (Original), Schrepfer and You et al. teach the operating method according to claim 1, wherein at least one of the following is true: 
the plurality of cameras is used to capture the images of the environment with a non- restricted or expanded field of view (Schrepfer; P10, L18-20; It teaches using a scaling mechanism to resize the image so that it fits the display area, meaning the expanded field of view of the camera. On the other hand, as per P5, L17-21; Fig. 1; reference numerals 2-1, 2-2,…, 2-n representing cameras, the camera views are not restricted), and 
the plurality of cameras is used to capture the images of the environment with a partially overlapping field of view (Schrepfer; P2, L3-4; P5, L1-4; P9, L6-9).  

Regarding claim 4 (Original), Schrepfer and You et al. teach the operating method according to claim 1, wherein 
in an error-free event upon display, the images of the plurality of cameras are displayed in combination in a fusion image (Schrepfer; P9, L24-25; It teaches combining images from different cameras capturing surrounding environments, meaning a fusion of the different camera images, where there is no malfunction of any cameras) or in a polyptych with a number of frames, with a restricted field of view, in the case of overlapping fields of view of the cameras and captured images (Schrepfer; P5, L1-4; It teaches the cameras having an overlapping field of view when combining), and 
in a case of an error upon display, the images of the plurality of cameras without errors are displayed in combination in the fusion image (Schrepfer; P2, L3-8; P7, L26-30; P11, L13-19; It teaches reconstructing a new image to replace the failed camera image by combining other functional camera images which partially overlaps) or in the polyptych with a correspondingly reduced number of frames, with a non-restricted or an expanded field of view (Schrepfer; P10, L18-20; It teaches using a scaling mechanism to resize the image so that it fits the display area, meaning the expanded field of view of the camera).  

Regarding claim 5 (Previously Presented), Schrepfer and You et al. teach the operating method according to claim 1, wherein the camera system includes a left external mirror camera (Schrepfer; Fig. 2, reference numeral 2SL), a right external mirror camera (Schrepfer; Fig. 2, reference numeral 2SR), and a centrally arranged third camera (Schrepfer; Fig. 2, reference numeral 2UH), which includes at least one of a stereo camera, including a first left camera (Schrepfer; Fig. 2, reference numeral 2UL) and a second right camera (Schrepfer; Fig. 2, reference numeral 2UR), and a reversing camera (Schrepfer; Fig. 2, reference numeral 2H), used as an auxiliary fisheye camera (Schrepfer; P11, L20-21), wherein each of the plurality of cameras in the camera system has a field of view which is oriented counter to a main driving direction of the vehicle (Schrepfer; From Fig. 2, it is understood that all the cameras (2SL, 2SR, 2UH, 2UL, 2UR and 2H) have a FOV that are not oriented in the same direction of the vehicle front side).  

Regarding claim 7 (Previously Presented), Schrepfer and You et al. teach the operating method according to claim 1, wherein the plurality of displays includes a rearview mirror display (Schrepfer; Fig. 3, reference numeral 6B), a central console display (Schrepfer; Fig. 3, reference numeral 6C), and a dashboard display (Schrepfer; Fig. 3, reference numeral 6A).  

Regarding claim 8 (Currently Amended), Schrepfer teaches a camera display system in a vehicle (Fig. 1, reference numerals 6-1, 6-2; Fig. 3, reference numerals 6A-E), the camera display system comprising: 
a camera system including a plurality of cameras (Fig. 1, reference numerals 2-1, 2-2,…, 2-n); 
a display system including a display (Fig. 1, reference numerals 6-1, 6-2; Fig. 3, reference numerals 6A-E); and 
a computer (Fig. 1, reference numeral 4), which is connected to the camera system and the display system via a capturing and control line (Fig. 1, reference numerals 3-1, 3-2,…, 3-n), configured to capture images of an environment with the plurality of cameras (P5, L17-21; Fig. 1; reference numerals 2-1, 2-2,…, 2-n), wherein the images of the environment are independent of each other (P5, L18-20; P4, L6-10; It teaches cameras to capture left, right, front, rear, side images, meaning the images are of the environment which are independent of each other), display the images of the environment as a combined image on the display (P3, L11-14; P4, L22-24; P9, L24-25), determine an error status of each of the plurality of cameras (P8, L28-P9, L3; P7, L24-26; The calculation unit 4 detects the camera failure status of plurality of cameras), and, in a case in which an error occurs in one or more of the plurality of cameras, combines the images of the environment of cameras without an error into a new combined image and displays the new combined image on the display (P2, L3-8; P7, L26-30; P11, L13-19; It teaches );
wherein the display includes a plurality of displays (Fig. 1, reference numerals 6-1, 6-2; Fig. 3, reference numerals 6A-E), including a first display arranged as a rear view mirror display (Fig. 3, reference numeral 6B), a second display arranged as a central console display (Fig. 3, reference numeral 6C), and a third display arranged as a dashboard display (Fig. 3, reference numeral 6A), and the computer determines an error status of each of the plurality of displays (P7, L19-23; The calculation unit 4 determines the failure status of each display); 
in a case in which an error occurs in a display of the plurality of displays, the computer displays the images with a display that is without the error (P3, L15-17; P7, L19-23; The calculation unit 4 determines the failure status of each display and when a display is failed it switches to another display that is functional);
Although, Schrepfer teaches generating a message of failure of a display on to another display that is functional (P10, L10), but it does not explicitly teach that only in a case in which the error occurs in all of the plurality of displays, the computer generates and outputs an acoustic warning signal using an audio system of the vehicle.
However, You et al. teach a system in the same field of endeavor (Abstract), where it teaches that only in a case in which the error occurs in all of the plurality of displays, the computer generates and outputs an acoustic warning signal using an audio system of the vehicle (You et al.; Fig. 2, [0052]; It clearly teaches the scenario where a determination is done in step 203 as to whether an error occurs in all displays or not, and only if the determination result is “Yes”, it outputs an audible signal through the vehicle’s audio system). Not only that, You et al. also teach determining an error status of each of the plurality of displays (You et al.; Fig. 2, step 201) and in a case in which an error occurs in a display of the plurality of displays, the computer displays the images with a display that is without the error (You et al.; [0053], Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Schrepfer’s invention of fail-safe vehicular camera and display system to include You et al's usage of audio warning signal in case of all display failures, because it results in the accident rate reduction and the convenience of a driver may be improved (You et al.; [0010]).

Regarding claim 9 (Currently Amended), Schrepfer and You et al. teach the camera display system according to claim 8, wherein 
the camera system has a left external mirror camera as a first camera (Schrepfer; Fig. 2, reference numeral 2SL), a right external mirror camera as a second camera (Schrepfer; Fig. 2, reference numeral 2SR), and a centrally arranged third camera (Schrepfer; Fig. 2, reference numeral 2UH) including at least one of a stereo camera having a first left camera (Schrepfer; Fig. 2, reference numeral 2UL) and a second right camera (Schrepfer; Fig. 2, reference numeral 2UR), and a reversing camera (Schrepfer; Fig. 2, reference numeral 2H) as an auxiliary fisheye camera (Schrepfer; P11, L20-21), wherein each of the plurality of cameras in the camera system has a field of view which is oriented counter to a main driving direction of the vehicle (Schrepfer; From Fig. 2, it is understood that all the cameras (2SL, 2SR, 2UH, 2UL, 2UR and 2H) have a FOV that are not oriented in the same direction of the vehicle front side), and 
the display system includes at least one of a rearview mirror display (Schrepfer; Fig. 3, reference numeral 6B), a central console display (Schrepfer; Fig. 3, reference numeral 6C), and a dashboard display (Schrepfer; Fig. 3, reference numeral 6A).  

Regarding claim 10 (Currently Amended), Schrepfer teaches a vehicle comprising a camera display system (Fig. 1, reference numerals 6-1, 6-2; Fig. 3, reference numerals 6A-E) including a camera system including a plurality of cameras (Fig. 1, reference numerals 2-1, 2-2,…, 2-n); a display system including a display (Fig. 1, reference numerals 6-1, 6-2; Fig. 3, reference numerals 6A-E); and a computer (Fig. 1, reference numeral 4), which is connected to the camera system and the display system via a capturing and control line (Fig. 1, reference numerals 3-1, 3-2,…, 3-n), configured to capture images of an environment with the plurality of cameras (P5, L17-21; Fig. 1; reference numerals 2-1, 2-2,…, 2-n), wherein the images of the environment are independent of each other (P5, L18-20; P4, L6-10; It teaches cameras to capture left, right, front, rear, side images, meaning the images are of the environment which are independent of each other), display the images of the environment as a combined image on the display (P3, L11-14; P4, L22-24; P9, L24-25), determine an error status of each of the plurality of cameras (P8, L28-P9, L3; P7, L24-26; The calculation unit 4 detects the camera failure status of plurality of cameras), and, in a case in which an error occurs in one or more of the plurality of cameras, combines the images of the environment of cameras without an error into a new combined image and displays the new combined image on the display (P2, L3-8; P7, L26-30; P11, L13-19; It teaches reconstructing a new image to replace the failed camera image by combining other functional camera images which partially overlaps);
wherein the display includes a plurality of displays (Fig. 1, reference numerals 6-1, 6-2; Fig. 3, reference numerals 6A-E), including a first display arranged as a rear view mirror display (Fig. 3, reference numeral 6B), a second display arranged as a central console display (Fig. 3, reference numeral 6C), and a third display arranged as a dashboard display (Fig. 3, reference numeral 6A), and the computer determines an error status of each of the plurality of displays (P7, L19-23; The calculation unit 4 determines the failure status of each display); 
in a case in which an error occurs in a display of the plurality of displays, the computer displays the images with a display that is without the error (P3, L15-17; P7, L19-23; The calculation unit 4 determines the failure status of each display and when a display is failed it switches to another display that is functional);
Although, Schrepfer teaches generating a message of failure of a display on to another display that is functional (P10, L10), but it does not explicitly teach that only in a case in which the error occurs in all of the plurality of displays, the computer generates and outputs an acoustic warning signal using an audio system of the vehicle.
However, You et al. teach a system in the same field of endeavor (Abstract), where it teaches that only in a case in which the error occurs in all of the plurality of displays, the computer generates and outputs an acoustic warning signal using an audio system of the vehicle (You et al.; Fig. 2, [0052]; It clearly teaches the scenario where a determination is done in step 203 as to whether an error occurs in all displays or not, and only if the determination result is “Yes”, it outputs an audible signal through the vehicle’s audio system). Not only that, You et al. also teach determining an error status of each of the plurality of displays (You et al.; Fig. 2, step 201) and in a case in which an error occurs in a display of the plurality of displays, the computer displays the images with a display that is without the error (You et al.; [0053], Fig. 2).
Schrepfer’s invention of fail-safe vehicular camera and display system to include You et al's usage of audio warning signal in case of all display failures, because it results in the accident rate reduction and the convenience of a driver may be improved (You et al.; [0010]).

Regarding claim 11 (Original), Schrepfer and You et al. teach the operating method according to claim 2, wherein at least one of the following is true: 
the plurality of cameras is used to capture the images of the environment with a non- restricted or expanded field of view (Schrepfer; P10, L18-20; It teaches using a scaling mechanism to resize the image so that it fits the display area, meaning the expanded field of view of the camera. On the other hand, as per P5, L17-21; Fig. 1; reference numerals 2-1, 2-2,…, 2-n representing cameras, the camera views are not restricted), and 
the plurality of cameras is used to capture the images of the environment with a partially overlapping field of view (Schrepfer; P2, L3-4; P5, L1-4; P9, L6-9).  

Regarding claim 12 (Original), Schrepfer and You et al. teach the operating method according to claim 2, wherein 
in an error-free event upon display, the images of the plurality of cameras are displayed in combination in a fusion image (Schrepfer; P9, L24-25; It teaches combining images from different cameras capturing surrounding environments, meaning a fusion of the different camera images, where there is no malfunction of any cameras) or in a polyptych with a number of frames, with a restricted field of view, in the case of overlapping fields of view of the cameras and captured images (Schrepfer; P5, L1-4; It teaches the cameras having an overlapping field of view when combining), and 
in a case of an error upon display, the images of the plurality of cameras without errors are displayed in combination in the fusion image (Schrepfer; P2, L3-8; P7, L26-30; P11, L13-19; It teaches reconstructing a new image to replace the failed camera image by combining other functional camera images which partially overlaps) or in the polyptych with a correspondingly reduced number of frames, with a non-restricted or an expanded field of view (Schrepfer; P10, L18-20; It teaches using a scaling mechanism to resize the image so that it fits the display area, meaning the expanded field of view of the camera).  

Regarding claim 13 (Original), Schrepfer and You et al. teach the operating method according to claim 3, wherein 
in an error-free event upon display, the images of the plurality of cameras are displayed in combination in a fusion image (Schrepfer; P9, L24-25; It teaches combining images from different cameras capturing surrounding environments, meaning a fusion of the different camera images, where there is no malfunction of any cameras) or in a polyptych with a number of frames, with a restricted field of view, in the case of overlapping fields of view of the cameras and captured images (Schrepfer; P5, L1-4; It teaches the cameras having an overlapping field of view when combining), and 
in a case of an error upon display, the images of the plurality of cameras without errors are displayed in combination in the fusion image (Schrepfer; P2, L3-8; P7, L26-30; P11, L13-19; It teaches reconstructing a new image to replace the failed camera image by combining other functional camera images which partially overlaps) or in the polyptych with a correspondingly reduced number of frames, with a non-restricted or an expanded field of view (Schrepfer; P10, L18-20; It teaches using a scaling mechanism to resize the image so that it fits the display area, meaning the expanded field of view of the camera).  

Regarding claim 14 (Currently Amended), Schrepfer and You et al. teach the operating method according to claim 2, wherein the camera system includes a left external mirror camera (Schrepfer; Fig. 2, reference numeral 2SL), a right external mirror camera (Schrepfer; Fig. 2, reference numeral 2SR), and a centrally arranged third camera (Schrepfer; Fig. 2, reference numeral 2UH), which includes at least one of a stereo camera, including a first left camera (Schrepfer; Fig. 2, reference numeral 2UL) and a second right camera (Schrepfer; Fig. 2, reference numeral 2UR), and a reversing camera (Schrepfer; Fig. 2, reference numeral 2H), used as an auxiliary fisheye camera (Schrepfer; P11, L20-21), wherein each of the plurality of cameras in the camera system has a field of view which is oriented counter to a main driving direction of the vehicle (Schrepfer; From Fig. 2, it is understood that all the cameras (2SL, 2SR, 2UH, 2UL, 2UR and 2H) have a FOV that are not oriented in the same direction of the vehicle front side).   

Regarding claim 15 (Currently Amended), Schrepfer and You et al. teach the operating method according to claim 3, wherein the camera system includes a left external mirror camera (Schrepfer; Fig. 2, reference numeral 2SL), a right external mirror camera (Schrepfer; Fig. 2, reference numeral 2SR), and a centrally arranged third camera (Schrepfer; Fig. 2, reference numeral 2UH), which includes at least one of a stereo camera, including a first left camera (Schrepfer; Fig. 2, reference numeral 2UL) and a second right camera (Schrepfer; Fig. 2, 2UR), and a reversing camera (Schrepfer; Fig. 2, reference numeral 2H), used as an auxiliary fisheye camera (Schrepfer; P11, L20-21), wherein each of the plurality of cameras in the camera system has a field of view which is oriented counter to a main driving direction of the vehicle (Schrepfer; From Fig. 2, it is understood that all the cameras (2SL, 2SR, 2UH, 2UL, 2UR and 2H) have a FOV that are not oriented in the same direction of the vehicle front side).  

Regarding claim 18 (Original), Schrepfer and You et al. teach the operating method according to claim 2, wherein the display includes a plurality of displays including a rearview mirror display (Schrepfer; Fig. 3, reference numeral 6B), a central console display (Schrepfer; Fig. 3, reference numeral 6C), and a dashboard display (Schrepfer; Fig. 3, reference numeral 6A).  

Regarding claim 19 (Original), Schrepfer and You et al. teach the operating method according to claim 3, wherein the display includes a plurality of displays including a rearview mirror display (Schrepfer; Fig. 3, reference numeral 6B), a central console display (Schrepfer; Fig. 3, reference numeral 6C), and a dashboard display (Schrepfer; Fig. 3, reference numeral 6A).  

Regarding claim 20 (Original), Schrepfer and You et al. teach the operating method according to claim 4, wherein the display includes a plurality of displays including a rearview mirror display (Schrepfer; Fig. 3, reference numeral 6B), a central console display (Schrepfer; Fig. 3, reference numeral 6C), and a dashboard display (Schrepfer; Fig. 3, reference numeral 6A).

Regarding claim 21 (New), Schrepfer and You et al. teach the operating method according to claim 1, wherein, only in the case in which the error occurs in all of the plurality of displays, generating and outputting a haptic warning signal with the acoustic warning signal (You et al.; Fig. 2, [0052]; It clearly teaches the scenario where a determination is done in step 203 as to whether an error occurs in all displays or not, and only if the determination result is “Yes”, it outputs an audible signal through the vehicle’s audio system. Additionally, in [0149], L1-6, it teaches a haptic warning as an indication of failure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Schrepfer’s invention of fail-safe vehicular camera and display system to include You et al's usage of haptic warning in addition to audio warning signal in case of all display failures, because it results in the accident rate reduction and the convenience of a driver may be improved (You et al.; [0010]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 10 have been considered but are not persuasive.

The Examiner acknowledges the amendments in claims 9, 14 and 15 to address the 112(b) indefiniteness rejection, and therefore, withdraws the previously set forth 112(b) rejection of the claims.

The Applicant, in P10, argues the rejection of claim(s) 1, 8, and 10 under 35 USC 103, by stating that “Schrepfer discloses a plurality of display units 6, but Schrepfer does not disclose all of “a first display arranged as a rear view mirror display, a second display arranged as a central console display, and a third display arranged as a dashboard display.” Likewise, although You discloses more than one display unit (Fig. 1), You does not disclose the particular arrangement of “a first display arranged as a rear view mirror display, a second display arranged as a central console display, and a third display arranged as a dashboard display””.
The Examiner cannot concur with the Applicant and respectfully disagrees. In P11-12, in view of Fig. 3, Schrepfer clearly states this “Driver N has a first display unit 6A of the camera system above the steering wheel L. In addition, further display devices can be provided in the vehicle 1. For example, in the exemplary embodiment shown in FIG. 3, a rearview mirror display 6B can be provided in the vehicle compartment. Furthermore, for example, a front display or Head unit display 6C may be provided”. As shown in Fig. 3, display 6B is the rearview mirror display, display 6C is the front display which is same as the center console display, which is also evident from the relative positioning of the displays in Fig. 3, and display 6A is just above the steering wheel, which means it is at the dashboard of the vehicle. Therefore, the Examiner believes Schrepfer clearly teaches all the amended limitations of claim(s) 1, 8, and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485